Citation Nr: 1342077	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-28 963	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE
 
Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a right hip injury.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1989 to September 1992.
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  
 
Adjudication of whether new and material evidence has been received is deferred pending further development.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran alleges that his current right hip symptoms are related to service.  In September 1992, the Veteran claimed entitlement to service connection for a right hip injury, which a February 1993 rating decision subsequently denied.  Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (2013).  The exception to this rule is 38 U.S.C.A. § 5108 (2013), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  After being advised of the February 1993 the Veteran submitted nothing further until May 2010.  Hence, the February 1993 decision is final. 38 U.S.C.A. § 7105.
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Here, the evidence of record shows an in-service right hip injury and complaints of right hip pain-evidence that was of record in the February 1993 rating decision.  To reopen the claim the Veteran, however, should, e.g., provide medical opinion evidence indicating that there is a relationship between his right hip injury and his current symptoms.  

In  August 2012, VA provided the Veteran with an examination.  In the opinion, the examiner stated that the only in-service evidence of a right hip injury was in a June 1992 record and that there were no further complaints until 2009.  However, right hip complaints appear in service treatment records from May, June and July 1992.  Moreover, although the examiner specifically stated that "the July 1992 separation examination did not mention joint problems," in the July 1992 report of medical history, the Veteran noted painful joints and a right hip injury.  Hence, the 2012 VA opinion was based on an inaccurate factual premise.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
 
Additionally, the 2012 VA examiner did not explicitly state that he reviewed the entire claims file.  In light of the above, the Board finds the examination inadequate and an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   In ordering another examination the Board acknowledges that under 38 C.F.R. § 3.159 (2013) VA should not order another examination until a Veteran submits evidence that is new and material, however, where VA orders an examination, even if that order is erroneous, VA is obligated to insure that the examination is an adequate one.  Id.

Finally, the Veteran was scheduled for a video conference hearing in November 2013, however, prior to that hearing he requested a postponement so that additional evidence could be secured.  Given that timely request and a showing of good cause for the postponement further development is in order. 
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO must take appropriate action to contact the Veteran and secure any and all pertinent records which he may identify, specifically any medical evidence indicating a relationship between his current right hip complaints and the in-service injury, and/or evidence showing continuous right hip symptoms since service.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter, the AMC/RO should forward the entire claims file, to include a copy of this REMAND, to the examiner who prepared the August 2012 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The claims folder to include access to Virtual VA and a copy of this remand must be made available to the examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner should specifically review the service treatment records dated May and June 1992, the July 1992 report of medical history, and the July 2008 private medical record.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed. 

The examiner should then determine the nature and etiology of the Veteran's right hip symptoms and opine whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that the appellant's current symptoms are related to his in-service injury.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AMC/RO should review any report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

5.  Then, after conducting any indicated additional development, the AMC/RO must readjudicate the issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.

6.  Thereafter, if the claim remains denied, the appellant should be scheduled for a video conference hearing before a Veterans Law Judge.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


